Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 12, 2019, is being examined under the first inventor to file provisions of the AIA .
Detailed action 
Claims 1-4 and 6-12 are pending and are being considered. 
Claim 5 have been cancelled.
Claims 1, 2, 4, 7 and 9-10 have been amended.
Claims 11-12 have been newly added.

Response to 103
Applicants arguments filled on 03/08/2021 have been fully considered. In response to applicants argument on page 8 of remarks that Endoh (i.e. primary reference) fails to teach storing information of the search condition in memory, because Endoh only describe storing history information of device. The examiner acknowledges applicants point of view but respectfully disagrees because the limitation recites “storing information of a search condition” and that information can be any information associated with search condition. Endoh on [0008-0009 and 0062] taches a storage unit configured to store therein history information associating a device (i.e. information of search condition because the history information is associated with search condition and is displayed when the search condition matches the history information [0079-0080]). The examiner suggest to clarify information of search condition. If the information of search condition is search condition itself then the examiner suggest to amend the limitation to “storing search condition”.
In response to applicant's argument on page 9 of remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Rest of applicant’s arguments are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 
Claim objections
Claim 6 line 2 and 5 recites “the each electronic device” should read as “the electronic device” or “each of the electronic device”.
Claim 1, 9 and 10 recites the limitation “information of a search condition of the electronic device”. The examiner suggest to clarify the “information”.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh (US 20170053003) in view of MATSUMOTO et al (hereinafter Matsumoto) (US 20140182001) and further in view of Maki et al (hereinafter Maki) (US 7293067).

Regarding claim 1 Endoh teaches an information processing apparatus in communication with electronic devices via a network to manage a license of a program used in the electronic 5devices, the (Endoh on [0008] teaches an information processing apparatus, and one or more devices that execute processing of data received from the information processing apparatus. See on [0010 and 0054] teaches an information terminal connected to an information processing apparatus and one or more devices that execute processing of data received from the information processing apparatus via a network for managing information);
circuitry configured to: collect usage information indicating a usage status of each of the electronic devices  (Endoh on [0077] teaches acquiring history information of device stored in a database and displaying the history information of each device on screen as shown in Fig 13. See on [0071] teaches history information is information associating a device that has executed the processing of data. For example  each of the respective pieces of history information is information that associates a history ID identifying the history information, a conference ID identifying a conference, a date and time when the processing was executed, a user name identifying a user (an operator) of the information terminal 30 that issued the command instruction, a document/image file path (a position at which the data is stored in the conference information database 119 in this example) identifying data handled in the processing, device information indicating a device that has executed the processing, and processing information indicating the contents of the processing with each other (i.e. indicating usage of each device). See Fig 26 and text on [0101] teaches number of times projector 1 was used by user aaa with date and time. See on [0133] teaches devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit);
display a screen that selectably displays a list of the electronic devices including the collected usage information on a terminal device configured to communicate with the information processing apparatus (Endoh on [0073] teaches a screen (an operating screen of the information terminal 30) in which one or more pieces of history information are displayed along with device information, the screen receives selection of any of one or more pieces of history information and receives designation of the processing using data contained in the selected history information and designation of a device to execute the designated processing. See also Fig 8-9 and text on [0075-0077] teaches upon reception of an operation to select an item of "select from devices" (an operation to press an icon of "select from devices"), the display controller 213 displays the operating screen corresponding to "select from devices". See also Fig 13 and text on [0077] teaches displaying list of devices (i.e. projector, scanner, printer and smart device) along with usage information).
and a memory configured to store, for the each program, information of a search condition of the electronic device to be displayed on the list of electronic devices (Endoh on [0008-0009 and 0062] taches a storage unit configured to store therein history information associating a device (i.e. information of search condition because the history information is associated with search condition and is displayed when the search condition matches the history information [0079-0080])).
Although Endoh discloses assigning history ID to each device, but fails to explicitly teach assign the license to an electronic device selected from the list of the electronic devices, however Matsumoto from analogous art teaches and assign the license of the program to an electronic device selected from the list of the electronic devices (Matsumoto on [0038 and 0101-0103] teaches assigning license ID to terminal selected from list of terminal devices as shown in Figure 10).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matsumoto into the teaching of Endoh by assigning license to a terminal selected from list of terminal devices. One would be motivated to do so in order to enable finely managing a limitation on sharing of a license among devices depending on a property of the license (Matsumoto on [0004]).
Although the combination of Endoh and Matsumoto teaches storing information of search condition in a memory, but fails to explicitly wherein the circuitry determines if the information of the search condition is stored in the memory in advance, and, when the information of the search condition  (Maki on [Col 6 line 9-15 and Col 8 line 3-6] teaches search condition being stored in database 11 and matching the search condition received from the client device with the search condition already stored in the database 11 (i.e. search condition stored in the database in advance). See on [Col 9 line 35-47] teaches the search condition inputted in the input screen is transmitted to the server 112 as the, the server 112 having received the search condition shown in FIG. 12 searches the device matching with the search condition formula of FIG. 12 from a database 900. For example, the device as the printer able to perform color output is searched from the devices 101 to 105 shown in the table. Here, only the device 101 (color LBP) corresponds to this (i.e. displaying the device which matches the search condition stored in the database). See also on [Col 14 line 59-67] teaches storing the search condition in a hard disk storage).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Maki into the combined teaching of Endoh and Matsumoto searching a device based on the search condition stored in a memory. One would be motivated to do so in order to search and determined current status of device based on the search condition (Maki on [Col 1 line 30-40]).
Regarding claim 9 Endoh teaches A (Endoh on [0008] teaches an information processing apparatus, and one or more devices that execute processing of data received from the information processing apparatus. See on [0010 and 0054] teaches an information terminal connected to an information processing apparatus and one or more devices that execute processing of data received from the information processing apparatus via a network for managing information);
circuitry configured to;  30collect, usage information indicating a usage status of each of the electronic devices (Endoh on [0077] teaches acquiring history information of device stored in a database and displaying the history information of each device on screen as shown in Fig 13. See on [0071] teaches history information is information associating a device that has executed the processing of data. For example  each of the respective pieces of history information is information that associates a history ID identifying the history information, a conference ID identifying a conference, a date and time when the processing was executed, a user name identifying a user (an operator) of the information terminal 30 that issued the command instruction, a document/image file path (a position at which the data is stored in the conference information database 119 in this example) identifying data handled in the processing, device information indicating a device that has executed the processing, and processing information indicating the contents of the processing with each other (i.e. indicating usage of each device). See Fig 26 and text on [0101] teaches number of times projector 1 was used by user aaa with date and time. See on [0133] teaches devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit);
display a screen that selectably displays a list of the electronic devices including the collected usage information on a terminal device configured to communicate with the license management system (Endoh on [0073] teaches a screen (an operating screen of the information terminal 30) in which one or more pieces of history information are displayed along with device information, the screen receives selection of any of one or more pieces of history information and receives designation of the processing using data contained in the selected history information and designation of a device to execute the designated processing. See also Fig 8-9 and text on [0075-0077] teaches upon reception of an operation to select an item of "select from devices" (an operation to press an icon of "select from devices"), the display controller 213 displays the operating screen corresponding to "select from devices". See also Fig 13 and text on [0077] teaches displaying list of devices (i.e. projector, scanner, printer and smart device) along with usage information).
and a memory configured to store, for the each program, information of a search condition of the electronic device to be displayed on the list of electronic devices (Endoh on [0008-0009 and 0062] taches a storage unit configured to store therein history information associating a device (i.e. information of search condition because the history information is associated with search condition and is displayed when the search condition matches the history information [0079-0080])).

	Although Endoh discloses assigning history ID to each device, but fails to explicitly teach assign the license to an electronic device selected from the list of the electronic devices, however Matsumoto from analogous art teaches a license management system (Matsumoto on [0001] teaches an apparatus for managing a license of a service);
 and assign the license of the program to an electronic device selected from the list of the electronic devices (Matsumoto on [0038 and 0101-0103] teaches assigning license ID to terminal selected from list of terminal devices as shown in Figure 10).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matsumoto into the teaching of Endoh by assigning license to a terminal selected from list of terminal devices. One would be motivated to do so in order to enable finely managing a limitation on sharing of a license among devices depending on a property of the license (Matsumoto on [0004]).
 (Maki on [Col 6 line 9-15 and Col 8 line 3-6] teaches search condition being stored in database 11 and matching the search condition received from the client device with the search condition already stored in the database 11 (i.e. search condition stored in the database in advance). See on [Col 9 line 35-47] teaches the search condition inputted in the input screen is transmitted to the server 112 as the, the server 112 having received the search condition shown in FIG. 12 searches the device matching with the search condition formula of FIG. 12 from a database 900. For example, the device as the printer able to perform color output is searched from the devices 101 to 105 shown in the table. Here, only the device 101 (color LBP) corresponds to this (i.e. displaying the device which matches the search condition stored in the database). See also on [Col 14 line 59-67] teaches storing the search condition in a hard disk storage).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Maki into the combined teaching of Endoh and Matsumoto searching a device based on the search condition stored in a memory. One would be motivated to do so in order to (Maki on [Col 1 line 30-40]).

Regarding claim 10 Endoh teaches A non-transitory recording medium storing computer-readable instructions 27Client Ref. No. FN201900456 that, when executed by a computer that is in communication with electronic devices via a network and that manages a license of a program used in the electronic devices, cause the computer to perform a method comprising: (Endoh on [0121] teaches computer executable instruction stored in memory executed by computer. See on [0008] teaches an information processing apparatus, and one or more devices that execute processing of data received from the information processing apparatus. See on [0010 and 0054] teaches an information terminal connected to an information processing apparatus and one or more devices that execute processing of data received from the information processing apparatus via a network for managing information);
collecting, usage information indicating a usage status of each of the electronic devices (Endoh on [0077] teaches acquiring history information of device stored in a database and displaying the history information of each device on screen as shown in Fig 13. See on [0071] teaches history information is information associating a device that has executed the processing of data. For example  each of the respective pieces of history information is information that associates a history ID identifying the history information, a conference ID identifying a conference, a date and time when the processing was executed, a user name identifying a user (an operator) of the information terminal 30 that issued the command instruction, a document/image file path (a position at which the data is stored in the conference information database 119 in this example) identifying data handled in the processing, device information indicating a device that has executed the processing, and processing information indicating the contents of the processing with each other (i.e. indicating usage of each device). See Fig 26 and text on [0101] teaches number of times projector 1 was used by user aaa with date and time. See on [0133] teaches devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit);
displaying a screen that selectably displays a list of the electronic devices including the collected usage information on a terminal device configured to communicate with the license management system (Endoh on [0073] teaches a screen (an operating screen of the information terminal 30) in which one or more pieces of history information are displayed along with device information, the screen receives selection of any of one or more pieces of history information and receives designation of the processing using data contained in the selected history information and designation of a device to execute the designated processing. See also Fig 8-9 and text on [0075-0077] teaches upon reception of an operation to select an item of "select from devices" (an operation to press an icon of "select from devices"), the display controller 213 displays the operating screen corresponding to "select from devices". See also Fig 13 and text on [0077] teaches displaying list of devices (i.e. projector, scanner, printer and smart device) along with usage information).
	Although Endoh discloses assigning history ID to each device, but fails to explicitly teach assign the license to an electronic device selected from the list of the electronic devices, however Matsumoto from analogous art teaches and assigning the license of the program to an electronic device selected from the list of the electronic devices (Matsumoto on [0038 and 0101-0103] teaches assigning license ID to terminal selected from list of terminal devices as shown in Figure 10).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matsumoto into the teaching of Endoh by assigning license to a terminal selected from list of terminal devices. One would be motivated to do so in order to enable finely managing a limitation on sharing of a license among devices depending on a property of the license (Matsumoto on [0004]).
 (Maki on [Col 6 line 9-15 and Col 8 line 3-6] teaches search condition being stored in database 11 and matching the search condition received from the client device with the search condition already stored in the database 11 (i.e. search condition stored in the database in advance). See on [Col 9 line 35-47] teaches the search condition inputted in the input screen is transmitted to the server 112 as the, the server 112 having received the search condition shown in FIG. 12 searches the device matching with the search condition formula of FIG. 12 from a database 900. For example, the device as the printer able to perform color output is searched from the devices 101 to 105 shown in the table. Here, only the device 101 (color LBP) corresponds to this (i.e. displaying the device which matches the search condition stored in the database). See also on [Col 14 line 59-67] teaches storing the search condition in a hard disk storage).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Maki into the combined teaching of Endoh and Matsumoto searching a device based on the search condition stored in a memory. One would be motivated to do so in order to (Maki on [Col 1 line 30-40]).

Regarding claim 2, 11 and 12 the combination of Endoh, Matsumoto and Maki teaches all the limitations of claim 1, 9 and 10 respectively above, Endoh further teaches wherein the circuitry displays, on the terminal device, a setting area to receive a search condition of the electronic device to be displayed on the list of the electronic devices on the screen when the information of the search condition is not stored in the memory in advance (Endoh Fig 8 shows a stetting screen. Fig 13 and text on [0080] disclose a search area setting screen for performing search based on condition (i.e. in case search condition is not already stored in a memory) and displaying result based on the search. See on [0101, 0104 and 0116] teaches the display controller 213 displays the pieces of history information obtained as the search result in ascending order of the date and time when the processing was performed. The display controller 213 checks whether date-and -time-ordered setting that sets displaying a piece of history information having an earlier date and time when the processing was executed with priority is activated. See also on [0118] teaches the display controller 213 may perform the above sorting (sorting of the pieces of history information obtained as the search result) in accordance with any activated setting);
Regarding claim 3 the combination of Endoh, Matsumoto and Maki teaches all the limitations of claim 2 above, Endoh further teaches wherein the circuitry sorts information of the electronic devices searched based on the search condition in ascending order or descending order, and 25the circuitry displays, on the terminal device, the information on the list of electronic devices (Endoh on [0102, 0105 and 0113] teaches the pieces of history information obtained as the search result are sorted. More specifically, the pieces of history information obtained as the search result are rearranged in ascending order of the date and time when the processing was executed. The pieces of history information after sorting are then displayed).
Regarding claim 4 the combination of Endoh, Matsumoto and Maki teaches all the limitations of claim 2 above, Endoh further teaches wherein the circuitry displays, on the terminal device, information of the electronic device 30searched based on the search condition on the list of electronic devices within a range of preset display numbers (Endoh on [0084] teaches the display controller 213 acquires the history information corresponding to the history ID with the number indicating "i" from among the pieces of history information acquired from the information processing server. See on [0086] teaches the display controller 213 adds the history information acquired at Step S39 to the search result list (Step S42) and increments the number i of the target history ID by "1").
Regarding claim 6 the combination of Endoh, Matsumoto and Maki teaches all the limitations of claim 1 above, Endoh further teaches wherein the circuitry acquires and manages processing information for the each electronic device (Endoh on [0059-0061] teaches The command analyzing unit 112 receives information on conferences such as preparation and editing of a starting time, an ending time of conferences and participation and leaving in and from conferences (conference information) and requests the data managing unit 115 to update the conference information. Further teaches the data managing unit 115 generates the history information and delivers the history information to the history managing unit 116 every time the conference information or the image data acquired by the job response is stored).
Matsumoto teaches the circuitry collects the usage information indicating the usage status of each of the 10electronic devices by counting the processing information for the each electronic device (Matsumoto on [0044] the maximum setting count 263F is information for identifying a remaining number of times for which the license identified by the license ID 263A can be moved or copied. The copying propriety 263G is information for identifying whether or not the license identified by the license ID 263A can be copied to another terminal 100. See Fig 14 and text on [0113 and 0117-0119] teaches The terminal license information storage unit 283 includes, for each license identified by the license ID 283A, pieces of information for identifying a remaining copyable count 283F, a remaining movable count 283G, and an original license ID 283H. Stored as the remaining copyable count 283F is, for the license for which the number of times for which the license can be copied is limited, information for identifying a remaining number of times for which the license can be copied).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matsumoto into the teaching of Endoh by counting the processing information. One would be motivated to do so in order to enable finely managing a limitation on sharing of a license among devices depending on a property of the license (Matsumoto on [0004]).
Regarding claim 7 the combination of Endoh, Matsumoto and Maki teaches all the limitations of claim 1 above, Endoh further teaches wherein the circuitry collects the usage information indicating the usage status of each of the electronic devices every predetermined period (Endoh on [0061] teaches The data managing unit 115 generates the history information and delivers the history information to the history managing unit 116 every time the conference information or the image data acquired by the job response is stored);
15the circuitry manages the usage information indicating the usage status of each of the electronic devices (Endoh on [0061-0063] managing unit for managing history information of device);
 and the circuitry displays the screen that selectably displays the list of the electronic devices based on the usage information indicating the usage status of each of the electronic devices (Endoh on [0073] teaches a screen (an operating screen of the information terminal 30) in which one or more pieces of history information are displayed along with device information, the screen receives selection of any of one or more pieces of history information and receives designation of the processing using data contained in the selected history information and designation of a device to execute the designated processing. See also Fig 8-9 and text on [0075-0077] teaches upon reception of an operation to select an item of "select from devices" (an operation to press an icon of "select from devices"), the display controller 213 displays the operating screen corresponding to "select from devices". See also Fig 13 and text on [0077] teaches displaying history information of each device).
Regarding claim 8 the combination of Endoh, Matsumoto and Maki teaches all the limitations of claim 1 above, Endoh further teaches wherein the usage information includes at least one of number of users, number of usage, and operation ratio of the electronic devices (Endoh Fig 26 and text on [0101] teaches number of times projector 1 was used by user aaa with date and time).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/Examiner, Art Unit 2436